DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 2017/0061894 A1; Ikeda).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As of claim 1, Ikeda teaches an apparatus [fig 1A] comprising: at least one processor 5 (control unit) [fig 1A]; and at least one memory (RAM, ROM) [0184] coupled to the at least one processor 5 [fig 1A], the memory having instructions that, when executed by the processor, performs function (execute the computer executable instructions) [0184] as: an acquisition unit 4 (characteristic value acquisition unit) [fig 1A] configured to acquire a characteristic value of each of partial regions of an input image (characteristic value acquisition unit 4 acquires, for each of the plurality of divided areas, a brightness characteristic value of the image data corresponding to the divided area from the target image data) [0090]; a determination unit 6 (BL brightness determination unit) [fig 1A] configured to determine target regions for which a graphic is displayed, out of the partial regions, based on the acquired characteristic values and a predetermined condition ((BL brightness determination unit 6 determines the emission brightness (target brightness) of each light-emitting area based on the brightness characteristic value of each divided area, the range information and the HDR divided area detection result. The BL brightness determination unit 6 outputs the information indicating the emission brightness of each light-emitting area to the BL control value determination unit 7)) [0098]; and a control unit 5 [fig 1A] configured to control so that the graphic is displayed in the target regions of the input image (control unit 5 outputs information associating “0” or “1” to each of the plurality of divided areas, for example, as the HDR divided area detection result).
	
	As of claim 2, Ikeda teaches the instructions further performs function as a combining unit (by combining unit 10) [fig 1A] configured to combine the graphic with each of the determined target regions ((combining unit 10 combines the first graphic image data representing the first graphic image based on the HDR divided area detection result (first combination)) [0108], and the control unit controls so that an image after combining by the combining unit is projected ((Thereby combined image data, where the first graphic image data is combined with the target image data, is generated. The first graphic image is a graphic image indicating an area on the screen where a display is performed in the HDR (HDR display area)) [0108].
	As of claim 15, Ikeda teaches a method [fig 1A] comprising: acquiring (by (characteristic value acquisition unit 4) [fig 1A] a characteristic value of each of partial regions of an input image (characteristic value acquisition unit 4 acquires, for each of the plurality of divided areas, a brightness characteristic value of the image data corresponding to the divided area from the target image data) [0090]; determining (by BL brightness determination unit 6) [fig 1A] target regions for which a graphic is displayed, out of the partial regions, based on the acquired characteristic values and a predetermined condition ((BL brightness determination unit 6 determines the emission brightness (target brightness) of each light-emitting area based on the brightness characteristic value of each divided area, the range information and the HDR divided area detection result. The BL brightness determination unit 6 outputs the information indicating the emission brightness of each light-emitting area to the BL control value determination unit 7)) [0098]; and controlling (by control unit 5) [fig 1A] so that the graphic is displayed in the target regions of the input image (control unit 5 outputs information associating “0” or “1” to each of the plurality of divided areas, for example, as the HDR divided area detection result).
	As of claim 16, Ikeda teaches combining (by combining unit 10) [fig 1A] the graphic with each of the determined target regions ((combining unit 10 combines the first graphic image data representing the first graphic image based on the HDR divided area detection result (first combination)) [0108]; and controlling so that an image, after the combining, is projected ((Thereby combined image data, where the first graphic image data is combined with the target image data, is generated. The first graphic image is a graphic image indicating an area on the screen where a display is performed in the HDR (HDR display area)) [0108].
As of claim 18, Ikeda teaches a non-transitory computer readable medium (RAM, ROM) [0184] that stores a program (computer executable instructions) [0184], wherein the program causes a computer to execute (execute the computer executable instructions) [0184] a method comprising: acquiring (by (characteristic value acquisition unit 4) [fig 1A] a characteristic value of each of partial regions of an input image (characteristic value acquisition unit 4 acquires, for each of the plurality of divided areas, a brightness characteristic value of the image data corresponding to the divided area from the target image data) [0090]; determining (by BL brightness determination unit 6) [fig 1A] target regions for which a graphic is displayed, out of the partial regions, based on the acquired characteristic values and a predetermined condition ((BL brightness determination unit 6 determines the emission brightness (target brightness) of each light-emitting area based on the brightness characteristic value of each divided area, the range information and the HDR divided area detection result. The BL brightness determination unit 6 outputs the information indicating the emission brightness of each light-emitting area to the BL control value determination unit 7)) [0098]; and controlling (by control unit 5) [fig 1A] so that the graphic is displayed in the target regions of the input image (control unit 5 outputs information associating “0” or “1” to each of the plurality of divided areas, for example, as the HDR divided area detection result).
	As of claim 19, Ikeda teaches combining (by combining unit 10) [fig 1A] the graphic with each of the determined target regions ((combining unit 10 combines the first graphic image data representing the first graphic image based on the HDR divided area detection result (first combination)) [0108]; and controlling so that an image, after the combining, is projected ((Thereby combined image data, where the first graphic image data is combined with the target image data, is generated. The first graphic image is a graphic image indicating an area on the screen where a display is performed in the HDR (HDR display area)) [0108].
Allowable Subject Matter
Claims 3-14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 3, the closest prior art Ikeda et al. (US 2017/0061894 A1; Ikeda) teaches an image display apparatus 1 according to this example is used in an image display system that includes an information processing apparatus 13. For the information processing apparatus 13, which is an external apparatus of the image display apparatus 1, a workstation, a personal computer, a smartphone or the like can be used.  In FIG. 1A, a viewer application (viewer) which is installed in the information processing apparatus 13 is linked with the image display apparatus 1, whereby the range information and area information are notified (input) from the information processing apparatus 13 to the image display apparatus 1. The range information indicates a dynamic range (HDR: second dynamic range) that is wider than a standard dynamic range (SDR: first dynamic range) determined in advance. The area information indicates an image area (HDR area: specific area) in which display in the HDR is performed. HDR is a dynamic range which the user requests for the HDR area. The HDR area is an image area in which the user requests to display images in HDR (HDR display).  In FIG. 1A, the image display apparatus 1 determines a divided area corresponding to the HDR area as an HDR divided area (correspondence divided area). Then the image display apparatus 1 performs the individual control of the emission brightness of each light-emitting area and correction of the input image data, so that the HDR display is performed in the HDR divided area and the SDR display is performed in a non-HDR divided area (non-correspondence divided area). The non-HDR divided area is a divided area other than the HDR divided area (other than the correspondence divided area), and the SDR display is displayed in the SDR. Thereby the areas where the HDR display is performed are limited to the HDR areas, hence the power consumption of the image display apparatus during HDR display can be reduced and the eye fatigue of the user in a case of viewing the HDR display can be eased. Further, in FIG. 1A, the image display apparatus 1 notifies information on the areas on screen where the HDR display is performed to the user. Thereby the user can easily recognize: the areas where the HDR display is performed; and the other areas. As a result, the convenience for checking the image quality of the image displayed in the areas where the HDR display is performed and the image quality of the image displayed in the other areas can be improved. Ikeda does not anticipate or render obvious, alone or in combination, magnitude of the characteristic value corresponds to visibility of the graphic in the image after the combining.
 Claims 4-13 are allowed as being dependent on claim 3.
As of claim 14, the closest prior art Ikeda et al. (US 2017/0061894 A1; Ikeda) teaches an image display apparatus 1 according to this example is used in an image display system that includes an information processing apparatus 13. For the information processing apparatus 13, which is an external apparatus of the image display apparatus 1, a workstation, a personal computer, a smartphone or the like can be used.  In FIG. 1A, a viewer application (viewer) which is installed in the information processing apparatus 13 is linked with the image display apparatus 1, whereby the range information and area information are notified (input) from the information processing apparatus 13 to the image display apparatus 1. The range information indicates a dynamic range (HDR: second dynamic range) that is wider than a standard dynamic range (SDR: first dynamic range) determined in advance. The area information indicates an image area (HDR area: specific area) in which display in the HDR is performed. HDR is a dynamic range which the user requests for the HDR area. The HDR area is an image area in which the user requests to display images in HDR (HDR display).  In FIG. 1A, the image display apparatus 1 determines a divided area corresponding to the HDR area as an HDR divided area (correspondence divided area). Then the image display apparatus 1 performs the individual control of the emission brightness of each light-emitting area and correction of the input image data, so that the HDR display is performed in the HDR divided area and the SDR display is performed in a non-HDR divided area (non-correspondence divided area). The non-HDR divided area is a divided area other than the HDR divided area (other than the correspondence divided area), and the SDR display is displayed in the SDR. Thereby the areas where the HDR display is performed are limited to the HDR areas, hence the power consumption of the image display apparatus during HDR display can be reduced and the eye fatigue of the user in a case of viewing the HDR display can be eased. Further, in FIG. 1A, the image display apparatus 1 notifies information on the areas on screen where the HDR display is performed to the user. Thereby the user can easily recognize: the areas where the HDR display is performed; and the other areas. As a result, the convenience for checking the image quality of the image displayed in the areas where the HDR display is performed and the image quality of the image displayed in the other areas can be improved. Ikeda does not anticipate or render obvious, alone or in combination, the graphic is a pattern image for adjusting a shape and image quality of an image to be projected by the apparatus, and is to be detected from a captured image obtained by capturing an image projected by the apparatus.
As of claim 17, the closest prior art Ikeda et al. (US 2017/0061894 A1; Ikeda) teaches an image display apparatus 1 according to this example is used in an image display system that includes an information processing apparatus 13. For the information processing apparatus 13, which is an external apparatus of the image display apparatus 1, a workstation, a personal computer, a smartphone or the like can be used.  In FIG. 1A, a viewer application (viewer) which is installed in the information processing apparatus 13 is linked with the image display apparatus 1, whereby the range information and area information are notified (input) from the information processing apparatus 13 to the image display apparatus 1. The range information indicates a dynamic range (HDR: second dynamic range) that is wider than a standard dynamic range (SDR: first dynamic range) determined in advance. The area information indicates an image area (HDR area: specific area) in which display in the HDR is performed. HDR is a dynamic range which the user requests for the HDR area. The HDR area is an image area in which the user requests to display images in HDR (HDR display).  In FIG. 1A, the image display apparatus 1 determines a divided area corresponding to the HDR area as an HDR divided area (correspondence divided area). Then the image display apparatus 1 performs the individual control of the emission brightness of each light-emitting area and correction of the input image data, so that the HDR display is performed in the HDR divided area and the SDR display is performed in a non-HDR divided area (non-correspondence divided area). The non-HDR divided area is a divided area other than the HDR divided area (other than the correspondence divided area), and the SDR display is displayed in the SDR. Thereby the areas where the HDR display is performed are limited to the HDR areas, hence the power consumption of the image display apparatus during HDR display can be reduced and the eye fatigue of the user in a case of viewing the HDR display can be eased. Further, in FIG. 1A, the image display apparatus 1 notifies information on the areas on screen where the HDR display is performed to the user. Thereby the user can easily recognize: the areas where the HDR display is performed; and the other areas. As a result, the convenience for checking the image quality of the image displayed in the areas where the HDR display is performed and the image quality of the image displayed in the other areas can be improved. Ikeda does not anticipate or render obvious, alone or in combination, the graphic is a pattern image for adjusting a shape and image quality of an image to be projected, and is to be detected from a captured image obtained by capturing a projected image.
As of claim 20, the closest prior art Ikeda et al. (US 2017/0061894 A1; Ikeda) teaches an image display apparatus 1 according to this example is used in an image display system that includes an information processing apparatus 13. For the information processing apparatus 13, which is an external apparatus of the image display apparatus 1, a workstation, a personal computer, a smartphone or the like can be used.  In FIG. 1A, a viewer application (viewer) which is installed in the information processing apparatus 13 is linked with the image display apparatus 1, whereby the range information and area information are notified (input) from the information processing apparatus 13 to the image display apparatus 1. The range information indicates a dynamic range (HDR: second dynamic range) that is wider than a standard dynamic range (SDR: first dynamic range) determined in advance. The area information indicates an image area (HDR area: specific area) in which display in the HDR is performed. HDR is a dynamic range which the user requests for the HDR area. The HDR area is an image area in which the user requests to display images in HDR (HDR display).  In FIG. 1A, the image display apparatus 1 determines a divided area corresponding to the HDR area as an HDR divided area (correspondence divided area). Then the image display apparatus 1 performs the individual control of the emission brightness of each light-emitting area and correction of the input image data, so that the HDR display is performed in the HDR divided area and the SDR display is performed in a non-HDR divided area (non-correspondence divided area). The non-HDR divided area is a divided area other than the HDR divided area (other than the correspondence divided area), and the SDR display is displayed in the SDR. Thereby the areas where the HDR display is performed are limited to the HDR areas, hence the power consumption of the image display apparatus during HDR display can be reduced and the eye fatigue of the user in a case of viewing the HDR display can be eased. Further, in FIG. 1A, the image display apparatus 1 notifies information on the areas on screen where the HDR display is performed to the user. Thereby the user can easily recognize: the areas where the HDR display is performed; and the other areas. As a result, the convenience for checking the image quality of the image displayed in the areas where the HDR display is performed and the image quality of the image displayed in the other areas can be improved. Ikeda does not anticipate or render obvious, alone or in combination, the graphic is a pattern image for adjusting a shape and image quality of an image to be projected, and is to be detected from a captured image obtained by capturing an image projected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MIKAMI (US 20200082529 A1) teaches an image processing apparatus for which includes processing circuitry. The processing circuitry acquires a left image and right image. The processing circuitry generates a three-dimensional display image based on the left image and right image. The processing circuitry sets a first region in a part of the left image or right image. The first region is a region having a blur. The processing circuitry sets a second region in the left image or right image. The second region is a region where the user is performing treatment. The processing circuitry computes an overlapping region between the first region and the second region. The processing circuitry determines whether or not to notify the user based on the overlapping region. The processing circuitry generates information for notifying;
- Prior Art Sekine et al. (US 20190199929 A1) teaches an image processing apparatus which has an acquisition unit that acquires a first image captured by coded exposure in which a transfer unit is driven for n times, and acquires a second image captured by driving the transfer unit for m times (m<n); an image correction processing unit that generates a third image by performing blur correction processing on the first image; and an image comparison unit that evaluates a plurality of images including at least two of the first image, the second image and the third image, and selects an image of which evaluation is the highest among the plurality of images as an output image, or increases a weight for an image of which evaluation is highest among the plurality of images, relative to those of the other images when an output image is generated by combining the plurality of images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882